Citation Nr: 1640884	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  08-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of fracture of the right radial head, on schedular basis.
 
2. Entitlement to a disability rating in excess of 10 percent for residuals of fracture of the right radial head, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the RO. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO; a transcript of the hearing is of record. 

In an August 2014 decision, the Board denied an evaluation in excess of 10 percent for the service-connected residuals of fracture of the right radial head. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In July 2015, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the August 2014 decision and remanded the issue to the Board for additional development of the record. 

In December 2015, the Board remanded the issue on appeal for further development of the record. The requested development has been completed and the case has been returned to the Board.

In August 2015, the Veteran expressed disagreement with RO's decision to decline to reopen a claim for service connection for a bilateral foot disability in the June 2015 rating decision. The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue. The Board will not therefore accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The claim for a TDIU rating has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447   (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to an increased rating for residuals of fracture of the right radial head on an extraschedular basis only and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of fracture of the right radial head are characterized by painful range of motion in the right elbow with full extension and flexion at worst limited to 103 degrees (after repetitive use).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of fracture of the right radial head have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in June 2006. The claim was last adjudicated in April 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased schedular rating claim on appeal because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in December 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for new examination to evaluate the severity of his right elbow disability. The Veteran received examination in March 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Increased ratings- Elbow

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 



The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the right knee and left knee disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran alleges that his right elbow disability meets the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit on a schedular basis and the appeal will be denied. 

The rating for the Veteran's right elbow disability has been assigned by analogy pursuant to diagnostic code (DC) 5299-5206. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99" Under DC 5206, a 10 percent rating is assigned for flexion of the forearm limited to 100 degrees. A 20 percent rating is assigned for flexion of the forearm limited to 90 degrees and to 70 degrees (minor extremity). A 30 percent rating is assigned for flexion of the forearm limited to 70 degrees (major extremity) and to 55 degrees (minor extremity). A 40 percent rating is assigned for flexion of the forearm limited to 55 degrees (major extremity) and 45 degrees (minor extremity). A 50 percent rating is assigned for flexion of the forearm limited to 45 degrees (major extremity)

VA regulations define normal range of motion of elbow as from zero degrees of extension to 145 degrees of flexion. Normal range of motion of the forearm is defined as 80 degrees of pronation and 85 degrees of supination. See 38 C.F.R. § 4.71, Plate I (2015).

The April 2003 Report of VA examination reflects that the Veteran was right-hand dominant. He reported that he experienced pain at all times that wakened him at night and caused difficulty falling asleep. The examiner noted he had no boney deformities, minimal tenderness to the right lateral elbow, and normal joint space at the radial head. Range of motion measurements were flexion from 0 to 146 degrees, forearm pronation to 70 degrees, and forearm supination to 80 degrees. 

A June 2003 private treatment record documents the Veteran's symptoms, which largely consisted of pain, but with near full range of motion. The physician discussed two possible surgical treatment options. The Veteran had a surgery in July 2003. Post-operative reports from August 2003 show that he denied any problems with his elbow, to include pain, and the pain, numbness, and tingling he experienced in his right upper extremity prior to the surgery had nearly completely resolved.

The January 2005 Report of VA examination reflects the Veteran's report of continuing pain of a five or six on a scale of ten, weakness in the morning, and occasional locking sensation in the flexed position. He denied swelling, heat, redness, instability, or flare-ups, but he did say the pain was a little worse when he was working. Range of motion measurements were elbow flexion to 125 degrees with pain throughout, forearm supination to 85 degrees with pain throughout, and forearm pronation to 80 degrees with pain throughout. There was no additional limitation with repetition or against resistance, therefore the examiner found no additional functional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  


The July 2006 Report of VA examination documents the Veteran's report that he had pain, daily locking episodes that affected motion, and weekly severe flare-ups of his right elbow disability. He reported that he immobilized his elbow during a flare-up overnight, but that the flare-up typically lasted one or two days. He also reported that pain and function affected his job as a maintenance technician.  Range of motion measurements were extension to 0 degrees, flexion to 140 degrees, pronation to 80 degrees with pain at 60 degrees, and supination to 85 degrees.  There was no additional limitation of motion on repetitive use. There was no evidence of joint ankylosis. The examiner noted the Veteran had normal muscle strength, and commented that his right elbow disability had significant effect on occupational activities due to problems with lifting and carrying, weakness or fatigue, and decreased strength.

In a December 2006 statement, the Veteran reported experiencing constant pain and discomfort, and more limited use and strength in his right elbow.

In a March 2007 private treatment record, the physician noted that the Veteran had near supination/pronation with pain at the extreme of supination. Resisted supination was especially noted as painful. He also had pain along the lateral epicondyle, mild pain on the medial side, and mild swelling in the radial capitellar joint area. He had no crepitation or elbow instability.  

The April 2008 Report of VA examination documents the Veteran's report of pain, giving way, stiffness, weakness, daily locking episodes that affected motion, and severe flare-ups, precipitated by increased use and heavy lifting that lasted three to seven days. Range of motion measurements were flexion to 105 degrees with pain at 90 degrees, extension to 0 degrees with pain at the end, pronation to 70 degrees with pain at 60 degrees, and supination to 80 degrees with pain at the end. On repetition, he had flexion to 103 degrees and was limited by pain.  He had no additional limitation of motion on repetitive use on extension, pronation, or supination. There was no evidence of joint ankylosis. His right elbow disability was noted to have a significant effect on occupational activities due to decreased manual 


dexterity, problems with lifting and carrying, decreased strength, and pain, as well as some effect on daily activities.

A September 2008 private statement from the Veteran's treating physician showed the Veteran had very good range of motion, with severe tenderness of the radio-capitellar joint, as well as mild effusion and some crepitation with range of motion.  An MRI showed moderate to severe arthritis of the radio-capitellar joint with moderate arthritis of the ulno-humeral joint.

The August 2009 Report of VA examination reflects the Veteran's complaint of right elbow giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness which affected the motion of his elbow. Range of motion measurements were flexion to 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees, with objective evidence of pain with active motion. On repetition, there was objective evidence of pain, but no additional limitation.  X-ray findings showed minimal degenerative changes. There was no evidence of joint ankylosis. The right elbow disability had significant effects on the Veteran's usual occupation and some effects on his usual daily activities.

The October 2010 Report of VA examination documents the Veteran's report that he had constant pain located medially along his right elbow with shooting pain in his upper forearm. He also reported giving way, instability, pain, stiffness, weakness, incoordination when using a keyboard, decreased speed of joint motion, locking episodes daily or more often, repeated effusion, warmth, swelling, and tenderness. He stated his elbow condition affected the motion of the joint but he denied flare-ups of joint disease. The examiner noted the Veteran had no constitutional symptoms of arthritis of incapacitating episodes of arthritis; however, he did have inflammatory arthritis.  Range of motion measurements were flexion from 10 to 105 degrees, extension to -10 degrees, pronation to 80 degrees, and supination to 70 degrees. There was objective evidence of pain following repetitive motion, but the examiner noted he was unable to test whether there was additional limitation after three repetitions due to the Veteran's pain.  X-ray findings were degenerative changes of the right elbow that had significant effects on the Veteran's occupational activities due to decreased manual dexterity, problems with lifting and carrying, and decreased strength, as well as some problems with his usual daily activities. There was no evidence of joint ankylosis.

As noted, the matter was remanded by the Court in July 2015 for clarification of the Veteran's right radial head disorder and then remanded by the Board for action. In March 2016, the Veteran underwent a VA examination which found that the Veteran complained of constant right elbow pain and discomfort. He was concerned that his right elbow disability could cause a harmful situation at work due to its giving out and loss of strength. Range of motion testing showed flexion of the right elbow to 130 degrees, extension to 0 degrees, supination to 80 degrees (with pain exhibited) and pronation to 80 degrees. There was no objective evidence of localized tenderness or pain on palpation of the joint or crepitus. The Veteran was able to perform repetitive use testing without any additional functional loss or range of motion after three repetitions. Pain was noted to significantly limit functional ability with repeated use over a period of time. To that end, after supination against resistance, the Veteran had increased pain and stated that after repetitive use such as turning a wrench or screwdriver against resistance, he experienced increased his pain. The examiner indicated that the Veteran did have flail joint, joint fracture, ununited fracture, malaligned fracture or impairment of supination or pronation given that he had history of right elbow fracture. However, the examiner described the right elbow fracture as well healed. The examiner indicated that the Veteran's right elbow disability impacted his ability to perform occupational tasks given that he worked in maintenance at a hospital and on occasion had to divert work or have help due to right elbow weakness and pain.

The criteria have not been met for ratings in excess of 10 percent for the right elbow disability. The evidence does not reflect that the Veteran's right elbow disability resulted in limitation of flexion to 90 degrees or limitation of extension to 45 degrees. Rather, the evidence at most shows that the Veteran's flexion of the right elbow was limited to 103 degrees (April 2008 VA examination). As the Veteran had extension limited to 10 degrees at worse (October 2010) a rating in excess of 10 percent for limitation of extension is not warranted. 

While the March 2016 Report of VA examination reflects that the Veteran did have history of right elbow fracture (i.e., flail joint, joint fracture, ununited fracture, malaligned fracture), he had no current residual disability given that the right elbow fracture was described as well healed. Thus a rating in excess of 10 percent is not warranted under DC 5209. 

The above range of motion findings in pronation and supination do not support the assignment of a higher rating. Thus a rating in excess of 10 percent under DC 5213 is not warranted. 

Ankylosis is not demonstrated; thus, a rating in excess of 10 percent under Diagnostic Codes 5205 is not warranted. The Veteran is separately rated for residual scarring and localized sensory neuropathy of the right upper extremity associated with residuals of fracture of the right radial head but has not separately applied for an increase rating for that disability; thus, a rating in excess of 10 percent under Diagnostic Codes 8516 or 7804 is not warranted. For these reasons, the Board finds that the 10 percent rating adequately contemplate the manifestations of the Veteran's right elbow disability on a schedular basis.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his right elbow disability did not meet the criteria for a rating in excess of 10 percent on a schedular basis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has weakness, pain on use and limited motion. However, the examinations disclosing that he did not have limitation of motion warranting a higher rating or joint ankylosis, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of disability of a greater severity to warrant higher ratings on a schedular basis.

Though the Veteran reported functional loss and/or functional impairment of the right elbow after repetitive use manifested by painful motion, in the reports of VA 
examination of record, the examiners found there was no objective evidence of these limitations and progressive limitations were not demonstrated with repeated range of motion testing during examination. There were no findings of additional functional loss on repetitive use testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for residuals of fracture of the right radial head on a schedular basis is denied.


REMAND

The issue of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran essentially alleges that the schedular rating for the residuals of fracture of the right radial head is inadequate and does not adequately reflect the degree of social and industrial impairment he experiences as a result of this service-connected disability.    

Based on the evidence of record indicating interference with employment among other limitations imposed by the service-connected residuals of fracture of the right radial head, referral of this matter to the appropriate VA official is warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence. The October 2010 VA examination reflects that the Veteran's right elbow disability  had significant effects on the Veteran's occupational activities due to decreased manual dexterity, problems with lifting and carrying, and decreased strength. The March 2016 VA examination documents the Veteran's right elbow disability impacted his ability to perform occupational tasks given that he worked in maintenance at a hospital and on occasion had to divert work or have help due to right elbow weakness and pain.
 
Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion. See Floore v. Shinseki, 26 Vet. App. 376, 381   (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). 

Accordingly, the case is REMANDED for the following action:

1. The RO must refer the question of whether extraschedular ratings for the residuals of fracture of the right radial head are warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for appropriate consideration and any action deemed necessary.

2. Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

3. If necessary to adjudicate a claim for TDIU, obtain any further VA medical opinions - in particular with scrutiny as to whether the service-connected disorders, either individually or in tandem render the Veteran unable to obtain and maintain substantially gainful employment. 

Scrutiny should be undertaken as to whether the Veteran's service-connected disabilities (currently, localized sensory neuropathy (30 percent disabling); residuals of fracture of the right radial head (10 percent disabling); tinnitus (10 percent disabling); residual scarring (10 percent disabling); bilateral hearing loss  (noncompnsable)), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

*July 2006 VA examination documenting the Veteran's right elbow disability had significant effect on occupational activities due to problems with lifting and carrying, weakness or fatigue, and decreased strength.

*April 2008 VA examination reflecting that the Veteran's right elbow disability was noted to have a significant effect on occupational activities due to decreased manual dexterity, problems with lifting and carrying, decreased strength and pain.

 *October 2010 VA examination reflecting that the Veteran's right elbow disability had significant effects on the Veteran's occupational activities due to decreased manual dexterity, problems with lifting and carrying and decreased strength.

*March 2016 VA examination reflecting that the Veteran's right elbow disability impacted his ability to perform occupational tasks given that he worked in maintenance at a hospital and on occasion had to divert work or have help due to right elbow weakness and pain.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


